DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s election without traverse of Group I, drawn to a cell-penetrating conjugate was previously acknowledged.
Claims 51, 54-55, 65 and 67 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 9/12/22, Applicants did not amend the claims.  
Claims 1, 3, 7-8, 10, 13-14, 22, 36-38, 51, 54-55, 65 and 67 are pending. 
Claims 1, 3, 7-8, 10, 13-14, 22, 36-38 read on the elected Group I and are under consideration. 


Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3, 7-8, 10, 13-14, 22 and 36-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.   
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a cell-penetrating peptide conjugate comprising (i) an antibody (ii) a phosphorothioate nucleic acid; and (iii) a non-covalent linker attached said phosphorothioate nucleic acid to said antibody, said non-covalent linker comprising a biotin-binding domain non-covalently attached to a biotin domain, wherein said phosphorothioate nucleic acid enhances intracellular delivery of said antibody, wherein said phosphorothioate nucleic acid is about 10 to 30 residues in length; wherein said antibody binds and intracellular target and wherein said antibody is non-cell penetrating in the absence of said phosphorothioate nucleic acid. Claim 22 is drawn to the cell penetrating conjugate of claim 1, wherein said intracellular target is a target of disease selected from the group consisting of autoimmune disease, inflammatory disease, metabolic disorder…. neurological disorder and cancer. 
The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. Therefore, the instant claims are drawn to a conjugate having the ability to penetrate cells and delivery a non-cell penetrating protein to the interior of cells.
The instant specification defines “non-cell penetrating” as [0091]:
As used herein, the terms “non-cell penetrating” or “non-cell penetration” refers to the inability of a molecule to pass from the extracellular environment into a cell in a significant or effective amount. Thus, non-cell penetrating peptides or proteins generally are not capable of passing from the extracellular environment, through the cell membrane, and into a cell in order to achieve a significant biological effect on a population of cells, organ or organism. The term does not exclude the possibility that one or more of the small number of peptides or proteins may enter the cell. However, the term refers to molecules that are generally not able to enter a cell from the extracellular environment to a significant degree. Examples of non-cell penetrating molecules and substances include, but are not limited to, large molecules such as, for example, high molecular weight proteins. Peptides or proteins can be determined to be non-cell penetrating using methods known to those of skill in the art. By way of example, a peptide or protein can be fluorescently labeled and the ability of the peptide or protein to pass from the extracellular environment into the cell can be determined in vitro by flow cytometric analysis or confocal microscopy. In some embodiments, a “non-cell penetrating protein” refers to a protein that penetrates a cell at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, 50, 60, 70, 80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000, 10,000 or 100,000 fold less than the same protein attached to a phosphorothioate nucleic acid or phosphorothioate polymer backbone. In some embodiments, a “non-cell penetrating protein” refers to a protein that does not measurably penetrate a cell.


The instant specification defines “antibody” as [0054-0061]:
Antibody” refers to a polypeptide comprising a framework region from an immunoglobulin gene or fragments thereof that specifically binds and recognizes an antigen. The recognized immunoglobulin genes include the kappa, lambda, alpha, gamma, delta, epsilon, and mu constant region genes, as well as the myriad immunoglobulin variable region genes. Light chains are classified as either kappa or lambda. Heavy chains are classified as gamma, mu, alpha, delta, or epsilon, which in turn define the immunoglobulin classes, IgG, IgM, IgA, IgD and IgE, respectively. Typically, the antigen-binding region of an antibody will be most critical in specificity and affinity of binding. In some embodiments, antibodies or fragments of antibodies may be derived from different organisms, including humans, mice, rats, hamsters, camels, etc. Antibodies of the invention may include antibodies that have been modified or mutated at one or more amino acid positions to improve or modulate a desired function of the antibody (e.g. glycosylation, expression, antigen recognition, effector functions, antigen binding, specificity, etc.).
While various antibody fragments are defined in terms of the digestion of an intact antibody, one of skill will appreciate that such fragments may be synthesized de novo either chemically or by using recombinant DNA methodology. Thus, the term antibody, as used herein, also includes antibody fragments either produced by the modification of whole antibodies, or those synthesized de novo using recombinant DNA methodologies (e.g., single chain Fv) or those identified using phage display libraries (see, e.g., McCafferty et al., Nature 348:552-554 (1990)).
Therefore, the limitation includes fragments of antibodies. 

The broadest reasonable interpretation of the claims includes a conjugate of any antibody or antibody fragment that is not cell penetrating conjugated to any nucleic acid, 10 to 20 residues in length, that has at least one internucleotide linkages that are through a phosphorothioate moiety (thiophosphate) moiety via a biotin-avidin linker having the ability to penetrate cells and delivery a non-cell penetrating protein to the interior of cells.

Assessment of whether species are support in the original specification 
Three embodiments of the invention of the claims were reduced to practice at the time of filing. Applicants disclosed Ex. 1: Anti-Stat3 antibodies conjugated to a PS-DNA oligo (20-mer) via streptavidin-biotin linker (Ex 1, p. 53), Ex. 2 (p. 59) anti-T-bet antibody conjugated to PS-DNA (20-mer) and Ex. 3 (p. 60) FoxP3 conjugated to PS-DNA oligo. 
There was no disclosure of other antibodies, other than the three antibodies listed above. There was no disclosure of antibody fragments. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of the conjugates of Examples 1-3 at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of Examples 1-3 are not representative of the genus. The disclosure of the 3 antibodies and one PS-DNA oligo is not representative of the entire genus of conjugates of claim 1 because the genus is large encompassing any non-cell penetrating antibody or antibody fragment.  

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of the conjugate of claim 1. Antibodies have a highly variable structure and the specification does not describe the genus of antibody or antibody fragments that bind intracellular targets. Thus, it is impossible to extrapolate the examples of the specification to the genus of instant claim 1. 
	Given the very large genus of antibody/nucleic acid conjugates encompassed by the rejected claims, and given the limited description provided by the specification with regard to how to make and use such conjugates, the skilled artisan would not have been able to envision a sufficient number of specific embodiments that meet the functional limitations of the claims broadly claimed genus of conjugates. There is no structural/functional basis provided by the prior art or the instant specification for one of skill in the art to envision those embodiments that satisfy the functional limitations of the claims. In the instant case, the antibodies claimed are recited generically and defined merely by binding an intracellular epitope. The structural dissimilarity of the antibodies covered by the claims encompasses various sub-genera that would not be expected to exhibit the same or substantially similar properties. Thus, the three exemplified conjugates are insufficient for the ordinary skilled artisan to reasonable extrapolate the data provided to the full scope of the claimed genus or to expect the full scope of the claimed genus to share the same or substantially similar functional properties required by the rejected claims.
	It should be noted that the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 £.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires written description of the antibody itself. In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such antibody is routine and conventional. In the instant case, the Amgen decision is relevant because the claims are drawn to conjugate comprising an antibody that binds an intracellular target.   This is an issue of written description.  
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the conjugates of Examples 1-3. Therefore, only Examples 1-3 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. Applicants argue that it is irrelevant to the written description inquiry as to whether a claim may or may not cover “unknown antibodies”. Applicants argue that patents claiming chemical genuses that may or may cover “unknown” compounds are routinely issued by the Office. Applicants argue that the antibodies are well known in the art and need not teach what is known in the art. Applicants argue the pending claims set forth a cell penetrating conjugates comprising a non-cell penetrating antibody attached to a PNA of 10 to 30 residues in length, wherein the PNA enhances intracellular delivery of the antibody. Applicants argue that the antibodies include any known antibody that binds an intracellular target and is non-cell penetrating. The Applicants argue that the because the antibodies in the claimed conjugates include known antibodies,  PHOSITA would understand that the Applicants were in constructive possession of any known antibody. Applicants argue that the term “antibody” is defined according to its conventional meaning in the art and it extensively describes antibodies, their preparation and their use. The Applicants further argue the specification defines “non-cell penetrating” and “intracellular target”. Applicants argue that there was a large number of antibodies that bind intracellular targets (i.e. RRID Portal). Applicants argue that searching the RRID portal a person of ordinary skill in the art would immediately recognize which antibodies bind an intracellular target. Applicants argue Choi et al. teach a how many failing attempts have been made to directly deliver a known non-cell penetrating antibody into intracellular compartments prior to the filing of the present application. Applicants argue that Marschall et al. provides a review of the various technologies that were used prior to the instant filing date to target intracellular proteins with known non-cell penetrating antibodies. Applicants argue that therefore antibodies binding intracellular targets were known and PHOSITA would immediately understand that Applicants were in possession of a vast array or antibodies already known in the art. Applicants argue that MPEP 2163 states that “what is conventional or well known to one of ordinary skill in the art not need be disclosed in detail”. Applicants argue that Fig. 3 shows that the non-covalent linkage of DNA-oligos via avidin biotin to non-cell penetrating anti-STAT3 antibodies enables anti-STAT3 antibodies to penetrate glioma cells. Applicants argue that Fig. 4A and 4B show the claimed conjugates were superior to anti-STAT3 antibody PEGylation of cell penetration and intracellular target recognition. Fig. 5A and B show the claimed conjugates are superior to covalent linkage driven by vinyl sulfone chemistry. Therefore in view of what is known in the art and shown in the specification Applicants were in full possession of the claimed conjugates. Applicants further argue that Amgen Inc. v. Sanofi was improperly cited. Applicants argue that the patents at issue claimed a genus of novel antibodies that bound to a newly characterized antigen. In contrast, the many examples supporting the antibody components were conventional and well known and thus not novel. Applicants argue that unlike the claims in Amgen, the presently pending claims are supported by numerous, well-known examples of non-novel antibodies against established antigens. Applicants also argue that the USPTO memorandum states that the written description does not demand either examples or actual reduction to practice. Applicants argue that because the claimed conjugates are known antibodies with properties that have been described in the art and PHOSITA would be easily able to visualize and recognize the antibody component in the claimed conjugates. Applicants argue that that 15/056,777 discloses STAT3 antibodies attached to phosphorothioate nucleic acid and was granted (USPN 10,967,070). Applicants further argue that the Office has failed to establish why the claimed conjugates would not work with any known non-cell penetrating antibody or fragment thereof.
The Examiner agrees that the Application need not teach what is known in the art and the RRID discloses some antibodies that bind intracellular targets. However, the claim is sufficiently broad to include known and unknown antibodies and antibody fragments that bind intracellular targets. Please note that Appendix B (Choi reference) and Appendix C (Marschall reference) were not submitted as stated in the Arguments. Therefore, the Examiner cannot comment on the teachings of these references. The Applicants are interpreting the claims narrowly, when the broadest reasonable interpretation of the claim includes any antibody, fragment thereof, mutated or modified antibody,  mutated or modified fragment thereof whether it is known or unknown. So, even though the portal discloses some known antibodies (full length), this is not sufficient to show Applicants had possession of the claimed genus because the genus is enormous. Furthermore,  Applicants are defining the antibody based on functional limitations and do not provide any structure to the claimed antibodies. The Examiner disagrees that the Amgen Inc v. Sanofi is improperly cited. As indicated above, the broadest reasonable interpretation of the claim includes any antibody, fragment thereof, mutated or modified antibody,  mutated or modified fragment thereof whether it is known or unknown. As indicated above, the Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires written description of the antibody itself. In the instant case, given the size of the large genus of antibody-nucleic acid conjugates encompassed by the claims and given the limited description provided by the specification with regard to how to make and use such conjugates, the skilled artisan would not have been able to envision a sufficient number of specific embodiments that meet the functional limitations of the claims broadly claimed genus of conjugates. If one considers that the genus of antibodies is large and also includes antibody fragments and mutants, the genus is enormous. The three exemplified conjugates are insufficient for the ordinary skilled artisan to reasonably extrapolate the data provided to the full scope of the claimed genus or to expect the full scope of the claimed genus to share the same or substantially similar functional properties required by the rejected claims. The MPEP states that if there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (MPEP 2163) and Applicants have not shown this. The claimed invention itself must be adequately described in the written disclosure and/or the drawings. For example, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). In the instant case, claim 22 claims the intracellular targets broadly as targets of autoimmune disease…inflammatory disease….and cancer.  Therefore, the three examples provided do not provide sufficient written description because the target includes all those broadly listed in claim 22. Each Application is examined on its own merits and the Examiner cannot comment on the prosecution history of another Application. With respect to the argument that the Office has failed to establish why the claimed conjugates would not work with any known non-cell penetrating antibody or fragment thereof is not relevant to written description. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For the reasons presented above, the rejection is maintained. 


Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The rejection of claims 1, 3, 7-8, 10, 13-14, 22 and 36-38 under 35 U.S.C. 103 as being unpatentable over Costantini et al. (“111In-labeled Trastuzumab (Herceptin) modified with nuclear localization sequence (NLs): an Auger electron emitting radiotherapeutic agent for HER2/neu amplified breast cancer; J. Nucl Med 2007;48:1357-1368) in view of Liu et al. (US 2010/0239504; cited on IDS) as evidenced by Li et al. (EP3038639A1) and Drugbank (https://go.drugbank.com/drugs/DB00072 06/13/2005) is maintained. 
Costantini et al. teach cytotoxic and tumor targeting properties of the antiHer2/neu antibody trastuzumab modified with a nuclear localization sequence (NLS)(Abstract). Costantini et al. teach that NLS-trastuzumab localized to the cell nucleus, whereas unmodified trastuzumab remained surface bound (Abstract), meeting the limitation of “non-cell penetrating” (Fig. 4).  Costantini et al. disclosed a greater cytotoxic potency of the NLS-trastuzumab (Abstract).
Costantini et al. does not teach the antibody is conjugated to a PS nucleic acid, however the teachings of Liu et al. cure this deficiency. 
Liu et al. teach several types of a reporter conjugates in Fig. 1. In particular, Liu et al. teach Fig. 1H: 
	
    PNG
    media_image1.png
    71
    318
    media_image1.png
    Greyscale

 	
    PNG
    media_image2.png
    157
    682
    media_image2.png
    Greyscale


	Fig. 1H teaches a polymer of nucleic acids (15-30 residues in length). The specification also states that the invention is based on the discovery that short nucleic acid sequence, e.g. phosphorothioated nucleic acid sequences can enter cells [0006]. The specification also states that the targeting nucleic acids are single stranded, antisense oligonucleotides of 12,15,18,20,23,25,26,27 and up to about 30 nucleotides in length, that can be protected from degradation by using phosphorothioate which can be included during synthesis [0068]. Liu et al. teach examples of phosphorothioated oligoxdeoxynucleotides (ODNs)([0098]. Fig. 1H discloses a conjugate comprising an antibody. Liu et al. teach that the short nucleic acids  (i.e. phosphorothioated nucleic acids) linked to reporter groups can be used to bind an oncoprotein and treat cancer in a patient [0014]. Liu et al. teach methods of treating cancer in a patient by obtaining a conjugate of a nucleic acid linked to an anticancer agent [0018]. 
With respect to claim (i) and (ii), It would have been obvious to try the antibody of Costantini et al. in the phosphorothioate conjugate of Liu et al. for treatment of cancer cells. MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include  “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

At the time of the invention, there is a recognized need for intracellular uptake and enhanced cytotoxicity in cancer cells as disclosed in Costantini et al. There are finite number of predictable solutions to the recognized need, such as conjugation of antibodies to cell penetrating peptides or phosphorothioate modified nucleic acid as taught by Costantini et al. and Liu et al. One of ordinary skill in the art would be motivated to try the ODN of Liu et al. because Liu et al. teach methods of treating cancer in a patient by obtaining a conjugate of a nucleic acid linked to an anticancer agent [0018] and trastuzumab is an anticancer agent. There is a reasonable expectation of success given that modification of trastuzumab to enter cells (NLS- trastuzumab) resulted in greater cytotoxicity. 
	With respect to claim 1 (iii), Fig. 1H teach a biotin-avidin linker attached the nucleic acid to a reporter agent and a second biotin-avidin linker attaching the second protein (Antibody). Liu et al. teach the reporter groups can be linked to the nucleic acid by a covalent bond or via an option linker group or bridge [0054].
	With respect to the limitation “binds an intracellular target”, as evidenced by Li et al., HER2 is an intracellular target. Li et al. teach intracellular targets of cancer include STAT3, exportin 7, HER2 and Src (embodiment P2 23, claim 24). Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, the Li et al. is relied upon only to establish that HER2 is an intracellular target. 
	With respect to claim 3, Fig. 1H teach a biotin-avidin linker attached the nucleic acid to a reporter agent and a second biotin-avidin linker attaching the second protein (Antibody). Liu et al. teach the reporter groups can be linked to the nucleic acid by a covalent bond or via an optional linker group or bridge [0054].
	With respect to claims 7 and 8, Fig. 1H teach a biotin-avidin linker attached the nucleic acid to a reporter agent and a second biotin-avidin linker attaching the second protein (Antibody). Liu et al. teach the reporter groups can be linked to the nucleic acid by a covalent bond or via an option linker group or bridge [0054].
	With respect to claim 10, Liu et al. teach the reporter groups can be linked to either the 5’ or 3’ ends of one or both strands by covalent bond or linker [0054]. Liu et al. teach the nucleic acid may include one or more internal sites that can be attached to reporter groups [0054]. It would be obvious to optimize the number of ODNs attached to the biotin domain and antibody in order to optimize entry in the cell for treatment of cancer. There is a reasonable expectation of success given that Liu et al. teach methods of making and using ODN conjugates for treatment of cancer. 
	With respect to claim 13, Liu et al. teach the targeting nucleic acids are single stranded, antisense oligonucleotides of 12,15,18,20,23,25,26,27 and up to about 30 nucleotides in length, that can be protected from degradation by using phosphorothioate which can be included during synthesis [0068].	
	With respect to claim 14, as evidenced by Drugbank (https://go.drugbank.com/drugs/DB00072 06/13/2005), trastuzumab is an IgG humanized monoclonal antibody with a MW of 137kD.
	With respect to claim 22, Costantini et al. teach the target is cancer. 
	With respect to claim 36, Costantini et al. teach cancer models cells containing the conjugate (Materials and Methods).
	With respect to claim 37,  Liu et al. teach the conjugates diluted in a physiologically acceptable fluid such as saline, dextrose or mannitol [0077], meeting the limitation of “pharmaceutically acceptable carrier”.
	With respect to claim 38, Liu et al. does not teach an example of the conjugate comprising a first and second non-cell penetrating protein (i.e. antibody) comprising a second non-covalent linker attaching one or more phosphorothioate nucleic acids to said second antibody, however the teachings of Liu et al. are suggestive of the limitation. 
	Liu et al. teach the conjugates comprise reporter groups, i.e. contrast agents or labels [0048]. Liu et al. teach suitable reporter groups include radiolabeled antibodies can be used [0066]. Liu et al. also teach that two or more reporter groups of the same or different kind can be linked to the targeting nucleic acid [0067]. Liu et al. teach that more than one contrast agents per nucleic acid increase the sensitivity [0053]. Liu et al. teach the reporter groups can be linked to either the 5’ or 3’ ends of one or both strands by covalent bond or linker [0054]. Liu et al. teach the nucleic acid may include one or more internal sites that can be attached to reporter groups [0054]. 
	With respect to claim 38, it would have been obvious to one of ordinary skill in the art to include two or more radiolabeled antibodies 111In labeled trastuzumab to the phosphorothioate nucleic acid because Liu et al. teach that two or more can be linked to a single targeting nucleic acid group. A person of ordinary skill in the art would have been motivated to conjugate two radiolabeled antibodies to increase the reporter sensitivity. There is a reasonable expectation of success given that Liu et al. teach the method of making the conjugates and specifically states that more than one can be conjugated to single targeting nucleic acid. 
Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. Applicants argue that Li does not qualify as prior art. 
The Li reference was used as an evidentiary reference. MPEP 2124 states: In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  In the instant case, the Li reference was used as an evidentiary reference solely to show that HER2 binds an intracellular target and is not used as prior art. Therefore, the factual reference need not antedate the instant filing date. 
	Applicants further art that Liu does not cure the deficiencies of Constantini because Liu fails to teach that phosphorothioate carries antibodies into the nucleus. Applicants argue that the phosphorothioate nucleic acid of Liu first reaches a target tissue and then binds a nucleic acid binding protein that is already in the cell. Applicants argue that Liu is not concerned at all with non-cell penetrating proteins and their transport into the cell. Applicants argue that Drugbank does not teach or suggest a phosphorothioate nucleic acid bound to a non-cell penetrating antibody and enhancing their intracellular delivery. Applicants argue that Liu provides no teaching whatsoever of binding a non-cell penetrating antibody to a phosphorothioate molecule to deliver the antibody inside. Applicants argue that there is no evidence that a non-cell penetrating antibody can be delivered intracellularly by a phosphorothioate molecule. Applicants argue that the Examiner used impermissible hindsight. Applicants argue that only the instant specification teaches phosphorothioate antibody conjugates and their properties. Applicants further argue that there is neither a motivation nor expectation of success in combining the prior art because they have different purposes.  Applicants argue that Constantini provides an antibody modified with an NLS (tags protein for import into cell) and Liu provides a polydeoxyribonucleotide bound to a contrast agent. Applicants argue that to substitute the amino acid sequence of Constantini with the nucleic acid molecule of Liu would defeat the whole purpose of Constantini because the purpose of Constantini is to increase the toxicity of the antibody by targeting the antibody to the nucleus. The purpose of Liu is to detect and image a nucleic acid binding protein inside a tissue. 
These arguments were considered but are not found persuasive. Please note that the Drugbank reference is an evidentiary reference used to disclose that trastuzumab is an IgG humanized monoclonal antibody with a MW of 137kD. The Drugbank is not used as a prior art reference. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the knowledge of Constantini and Liu is suggestive of the claimed conjugate. Importantly, the Examiner disagrees of Applicants interpretation of the teachings of Liu and Constantini. Costantini et al. teach cytotoxic and tumor targeting properties of the antiHer2/neu antibody trastuzumab modified with a nuclear localization sequence (NLS)(Abstract). Costantini et al. disclosed a greater cytotoxic potency of the NLS-trastuzumab (Abstract). Costantini et al. does not teach the antibody is conjugated to a PS nucleic acid, however the teachings of Liu et al. cure this deficiency. Fig. 1H teaches a polymer of nucleic acids (15-30 residues in length). The specification also states that the invention is based on the discovery that short nucleic acid sequence, e.g. phosphorothioated nucleic acid sequences can enter cells [0006]. Liu et al. teach examples of phosphorothioated oligodeoxynucleotides and Fig. 1H discloses a conjugate of the ODN comprising an antibody. Liu et al. teach methods of treating cancer in a patient by obtaining a conjugate of a nucleic acid linked to an anticancer agent [0018] and the antibody of Constantini is an anticancer agent. It would have been obvious to try the antibody of Costantini et al. in the phosphorothioate conjugate of Liu et al. for treatment of cancer cells because at the time of the invention, there is a recognized need for intracellular uptake and enhanced cytotoxicity in cancer cells as disclosed in Costantini et al. There are finite number of predictable solutions to the recognized need, such as conjugation of antibodies to cell penetrating peptides or phosphorothioate modified nucleic acid as taught by Costantini et al. and Liu et al. One of ordinary skill in the art would be motivated to try the ODN of Liu et al. because Liu et al. teach methods of treating cancer in a patient by obtaining a conjugate of a nucleic acid linked to an anticancer agent [0018] and trastuzumab is an anticancer agent. There is a reasonable expectation of success given that modification of trastuzumab to enter cells (NLS- trastuzumab) resulted in greater cytotoxicity. Therefore, the Examiner provided a rationale to try the antibody of Constantini with the nucleic acid of Liu. 
For the reasons presented above, the rejection is maintained. 

	 
				Double Patenting-Maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1, 3, 7-8, 10, 13-14, 22 and 36-38 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10-11,  20, 23, 25, 27-28, 32-33 and 42 of copending Application No. 15/750,814 (reference application) is maintained.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending Application claims a non-cell penetrating conjugate comprising a phosphorothioate nucleic acid connecting a first antibody to a second antibody, wherein said phosphorothioate nucleic acid enhances intracellular delivery of said first antibody and said second antibody (claim 1,4, 5), wherein said phosphorothioate nucleic acid is a single stranded nucleic acid (claim 3), wherein said nucleic acid is attached to said first antibody through a first linker and to said second antibody through a second linker (claim 10,11), wherein the antibodies are scFV fragment, a humanized antibody or a therapeutic antibody (claim 20), wherein said antibody binds an intracellular target (claim 25, 27-28, 33), wherein said first antibody binding STAT-3 protein (Claim 32) wherein conjugate comprises a pharmaceutically acceptable carrier (claim 42).
Therefore, the conjugate claimed in the copending application anticipates the instantly rejected claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The rejection of claims 1, 3, 7-8, 10, 13-14, 22 and 36-38 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, 13-14, 20-21, 24, 28-30, 36-38, 41, 43-44, 51, 54-55 and 62 of copending Application No. 17/184,237 (reference application) is maintained. 
 Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims a non-cell penetrating protein, a phosphorothioate nucleic acid, a first linker attaching said nucleic acid to said non-cell penetrating protein covalently attached to one or more phosphorothioate nucleic acids, wherein the protein has a MW of greater than 25kDA, wherein the protein binds an intracellular target and wherein the protein is non-cell penetrating in the absence of one or more phosphorothioate nucleic acids (claim 1), wherein the phosphorothioate nucleic acids is 10-100 or more nucleic acids in length (claim 10), wherein the MW is 25-750 kD (Claim 13), wherein the protein is an antibody (claim 14), wherein the intracellular target is a target of disease selected from autoimmune….and cancer (claim 20), wherein the intracellular target is a signaling molecule or transcription factor (Claim 21), wherein the intracellular target is STAT3, exportin7, Her2 and Src (claim 24), wherein the protein of claim 1 is made by contacting an unattached protein with unattached phosphorothioate nucleic acid .. (claim 28), wherein the phosphorothioate nucleic acid contains a covalent reactive moiety (claim 29), wherein the covalent moiety is cysteine (claim 30), a pharmaceutical composition (claim 37), wherein the composition further comprises a second protein attached to one or more phosphorothioate nucleic acids (claim 38), wherein the second protein binds a second intracellular target (claim 41), a kit comprising the pharmaceutical composition (claim 43-44). Claim 51 is drawn to a method of delivering the protein into the cell. Therefore, the copending claims anticipate instant claims 1, 3, 7-8, 10, 13-14, 22 and 36-38.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. Applicants request the rejection be held in abeyance until allowable subject matter is identified. Applicants argue that once allowable subject matter is identified, the rejection should be withdrawn because the effective filing date of the copending Application is later filed. 
With respect to copending Application 17/184,237, Applicants argue that the instant application has an earlier filing date and once the presently claimed subject matter is deemed allowable, the rejection should be withdrawn and allow the instant application to issue as a patent. 
These arguments are not persuasive because allowable subject matter has not been indicated. 


Response to Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed is insufficient to overcome the rejection of the claims as set forth in the last Office action. The Examiner acknowledges that the Li reference is Applicants own work, however Li reference was used as an evidentiary reference. MPEP 2124 states: In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  In the instant case, the Li reference was used as an evidentiary reference solely to show that HER2 binds an intracellular target and is not used as prior art. Therefore, the factual reference need not antedate the instant filing date. 


Relevant Art
Phosphorothioate nucleic acids are well known in the art. As disclosed in Eckstein et al. (“Phosphorothioates, Essential components of therapeutic oligonucleotides” Nucleic Acid Therapeutics, Vol. 24, No. 6), phosphate oligonucleotides that are very poorly taken up by cells, however, the analogous phosphorothioates have improved uptake in addition to improved nuclease resistance (p. 381, 1st col.). Liu et al. (cited on IDS) also discloses phosphorothioate nucleic acids. Therefore, one of ordinary skill in the art would understand the function of the phosphorothioate nucleic acids and would understand that the Applicants have support for the genus of phosphorothioate nucleic acids for enhancing intracellular delivery. 



Conclusion
 No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Acting Supervisory Patent Examiner of Art Unit 1654